

116 HR 3202 IH: Strengthening Support of NATO Through Dual Use Infrastructure Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3202IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Brown of Maryland (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a report on the value of investments in dual use infrastructure projects by the member
			 states of the North Atlantic Treaty Organization (NATO) in order to
			 improve military mobility and interoperability across Europe.
	
 1.Short titleThis Act may be cited as the Strengthening Support of NATO Through Dual Use Infrastructure Act. 2.Report on value of investments in dual use infrastructure projects by NATO member states (a)In generalNot later than June 1, 2020, the Secretary of Defense, jointly with the Secretary of State, shall submit to the appropriate congressional committees a report on the value of investments in dual use infrastructure projects by the member states of the North Atlantic Treaty Organization (NATO) in order to improve military mobility and interoperability across Europe.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)The value to collective deterrence provided by investments in dual use infrastructure projects by the member states of NATO in order to meet the military mobility goals set out at the 2018 NATO Summit in Brussels.
 (2)An assessment of proposed dual use infrastructure projects for NATO. (3)An assessment of proposed dual use infrastructure projects with respect to which the United States can provide support, including a recommended prioritization of such projects.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)Dual use infrastructure projectsThe term dual use infrastructure projects means those projects identified by the European Commission Action Plan on Military Mobility as necessary to improve the trans-European transport network (TEN–T) to meet the military requirements for military mobility within and beyond the European Union.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the congressional defense committees (as such term is defined in section 101(a)(16) of title 10, United States Code); and
 (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
					